Citation Nr: 0409470	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for post operative residuals, right knee fusion.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for asthma.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a back disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for bilateral pes planus. 

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for stomach condition. 

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for hiatal hernia.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from November 1955 to 
February 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the enumerated issues.  

Regarding the issue of entitlement to service connection for 
a right knee disorder, the Board notes that the veteran's 
claim was previously denied as not well grounded by an 
October 1998 rating decision.  The RO reopened and considered 
this claim on a denovo basis in January 2003.  However, Board 
must still consider this matter based on whether new and 
material evidence was submitted to reopen the claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  Accordingly, 
this issue is characterized as noted on the preceding page.

The reopened issues of entitlement to service connection for 
asthma and bilateral pes planus will be addressed in the 
remand portion of this decision.  These issues are REMANDED 
to the RO via the Veterans Benefits Administration (VBA) 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The RO denied a claim for service connection for a right 
knee disorder in October 1998.  The veteran was notified of 
his procedural and appellate rights in an October 1998 
letter; however, he did not perfect an appeal.

2.  New evidence received since the RO's October 1998 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The Board denied a claim for service connection for 
asthma as preexisting service and not aggravated by it in 
June 1996.  That decision is final.

4.  Since the prior final denial of service connection for 
asthma in June 1996, liberalizing law addressing preexisting 
conditions was enacted which bears directly and substantially 
upon the specific matter under consideration.  

5.  The Board denied a claim for service connection for a 
back disorder in June 1996.  That decision is final.

6.  New evidence received since the Board's June 1996 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  The Board denied a claim for service connection for 
bilateral pes planus in June 1996.  That decision is final.

8.  Since the prior final denial of service connection for 
bilateral pes planus in June 1996, liberalizing law 
addressing preexisting conditions was enacted which bears 
directly and substantially upon the specific matter under 
consideration.  


9.  The RO denied a claim for service connection for a 
stomach disorder in October 1987.  The veteran was notified 
of his procedural and appellate rights in an October 1987 
letter; however, he did not perfect an appeal.

10.  New evidence received since the RO's October 1987 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

11.  The RO denied a claim for service connection for a 
hernia in October 1987.  The veteran was notified of his 
procedural and appellate rights in an October 1987 letter; 
however, he did not perfect an appeal.

12.  New evidence received since the RO's October 1987 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision which denied entitlement 
to service connection for a right knee condition is final. 38 
U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302 (2003).

2.  New and material evidence has not been received since the 
October 1987 decision, and the claim for service connection 
for a right knee condition is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The Board's decision in June 1996 denying entitlement to 
service connection for asthma is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1104 (2003).  

4.  VAOPGCPREC No. 3-2003 is a liberalizing provision, is the 
equivalent of new and material evidence and is sufficient to 
reopen the veteran's claim for service connection for asthma. 
VAOPGCPREC No. 3-2003; Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 513 U.S. 810 (1994).

5.  The Board's decision in June 1996 denying entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1104 (2003).  

6.  New and material evidence has not been received since the 
June 1996 decision, and the claim for service connection for 
a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

7.  The Board's decision in June 1996 denying entitlement to 
service connection for bilateral pes planus is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2003).  

8.  VAOPGCPREC No. 3-2003 is a liberalizing provision, is the 
equivalent of new and material evidence and is sufficient to 
reopen the veteran's claim for service connection for 
bilateral pes planus. VAOPGCPREC No. 3-2003; Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).

9.  The October 1987 rating decision which denied entitlement 
to service connection for a stomach condition is final. 38 
U.S.C.A. § 4005 (1982) (now 38 U.S.C.A. § 7105 (2002); 38 
C.F.R. § 19.192 (1986); (now 38 C.F.R. §§ 3.104, 20.302 
(2003)).

10.  New and material evidence has not been received since 
the October 1987 decision, and the claim for service 
connection for a stomach condition is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

11.  The October 1987 rating decision which denied 
entitlement to service connection for a hernia is final. 38 
U.S.C.A. § 4005 (1982) (now 38 U.S.C.A. § 7105 (2002); 38 
C.F.R. § 19.192 (1986); (now 38 C.F.R. §§ 3.104, 20.302 
(2003)).

12.  New and material evidence has not been received since 
the October 1987 decision, and the claim for service 
connection for a hernia is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated in December 
2002 prior to the issuance of the rating, the RO advised the 
appellant of the VCAA and of the evidence it had and what 
evidence was needed to prevail on his claim.  Because the 
notice predated the rating, it is in compliance with the 
Court's determination in Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  He was notified of the responsibilities of the 
VA and the claimant in developing the record.  Specifically, 
the appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  A January 2002 duty to assist letter further 
discussed what medical records the RO had received and 
advised the appellant what further steps would be taken.

The appellant was again notified, by means of the discussion 
in a January 2003 rating decision and May 2003 statement of 
the case (SOC), of the applicable law and reasons for the 
denial of his claim.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 30 
days from the date of the letter.  The RO further advised the 
claimant that if no information and evidence had been 
received within that time, her claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109, 7112) 
(permits VA to adjudicate a claim within a year of receipt.)  
This provision is retroactive to November 9, 2000, the 
effective date of the VCAA.   The Board concludes that VA has 
met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the case arose from the 
veteran's attempts to reopen previously denied claims.  The 
record includes VA medical records, private medical records 
and VA examination reports.  No current medical examination 
or opinion is required in this case.  Although a medical 
record in February 1982 indicated that the veteran was 
receiving SSI disability benefits, it does not appear that 
obtaining such records would be relevant in this case.  There 
is no outstanding duty to obtain medical opinion in support 
of the appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2003).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2003).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 



A.  Right Knee

Service connection for a right knee disorder was initially 
denied by the RO in an October 1998 rating decision.  At the 
time of this decision, the evidence consisted of service 
medical records which did not reflect any evidence of a right 
knee disability.  The evidence also consisted of the 
veteran's contentions that he injured his right knee while on 
active duty for training in the Oregon National Guard.  He 
also submitted several supporting lay statements alleging 
that the veteran injured his right knee in a motor vehicle 
accident in 1982 while engaged in active duty for training.  
Of record is a September 1998 formal finding of unavailabilty 
of service records pertaining to the veteran's service 
medical or personnel records from his claimed service Oregon 
National Guard in 1982.  This finding also pointed out that 
the Oregon State Military Headquarters reported no records 
for the veteran.  

Also before the RO in October 1998 were private medical 
records showing that the veteran was in a motor vehicle 
accident in February 1982 and sustained a fracture of his 
right knee, which was surgically repaired.  A June 1982 X-ray 
showed a hinge joint had been placed on either side of the 
knee.  These records from 1982 do not indicate whether the 
veteran was serving in the National Guard at the time of his 
accident, in fact his occupation was reported as "SSI-
disabled" in a February 1982 record shortly after his 
accident.  Subsequent VA examination  reports, VA and private 
records showed that the veteran's right knee continued to 
have problems.  VA treatment records from September and 
December 1991 revealed that his right knee was fused around 
1984 and he was having increased symptoms of pain and 
swelling.  He subsequently underwent a total knee replacement 
which was shown to have taken place around March 1992, 
according to a June 1992 VA examination report.  Medical 
records up to May 1998 continued to show right knee pathology 
said to be a residual of the 1982 car accident.  

Records submitted after the October 1998 rating decision 
reflect continued problems with the right knee.  A September 
1998 orthopedic treatment note diagnosed failed total knee 
replacement, total infection and he underwent removal of the 
failed knee prosthesis in October 1998 and revision surgery 
in May 1999.  None of the additional records contain any 
medical evidence or opinion linking the veteran's right knee 
pathology to service.

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that neither the 
medical evidence nor the contentions and arguments submitted 
since the October 1998 rating decision constitute new and 
material evidence.  While the evidence submitted since the 
October 1998 rating decision is new, in that it was not 
previously of record, it is not material and not so 
significant that it must be considered to fairly decide the 
merits of the claim.  The VA medical evidence of record does 
not contain any medical opinions relating the veteran's knee 
disorder to service.  The Board notes that although this 
medical evidence is new, in that it was not previously of 
record, it is not material to the claim.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Thus, the Board finds that none of the evidence submitted 
since the October 1998 RO decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The claimant has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
entitlement to service connection for right knee disorder on 
a direct basis.
 
B. Asthma and Bilateral Pes Planus

Initially, the Board notes that the veteran's representative 
has argued that these issues should be treated as new claims 
rather than claims to reopen, based on recent liberalizing 
law.  Specifically, the representative pointed to a recent 
decision by United States Court of Appeals for Veterans 
Claims (CAVC) and the VA General Counsel opinion in which the 
standard of proof for rebutting the presumption of soundness 
was liberalized.  In VAOGCPREC 3-2003, the VA General Counsel 
invalidated the provisions of 38 C.F.R. § 3.304(b),  insofar 
as section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
According to VAOGCPREC 3-2003, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).

A review of the factual background reveals that in June 1996, 
the Board denied reopening previously denied claims for 
service connection for asthma and pes planus.  The basis for 
the denial was that the evidence was cumulative as it merely 
reiterated the previously reported history of preexisting 
asthma and bilateral pes planus that were not aggravated by 
service.  

Evidence before the Board at that time included the entrance 
examination which did not note asthma upon entrance.  The 
veteran's service medical records from February 1956 showing 
that the veteran was hospitalized for perennial asthma.  The 
veteran provided a history of asthma since the age of four; 
reported mild annual attacks prior to enlistment; and noted 
daily, early morning attacks since entering service.  Based 
on physical and X-ray examination it was determined that the 
veteran was unfit for naval service by reason of his asthma, 
and that his asthma was neither incurred in nor aggravated by 
his active service.  The veteran was thereafter discharged by 
reason of physical disability.  In a December 1956 prior 
final rating, the RO denied service connection for asthma on 
the basis that asthma existed prior to service and was not 
aggravated during service.  

Given that the veteran's asthma was not noted upon entry into 
service, however, a threshold question must be asked as to 
whether it can be found based on clear and unmistakable 
evidence that the veteran's asthma disorder pre- existed 
service, based on the new standard of proof for addressing 
presumption of soundness.  

Regarding the pes planus claim, the Board notes that this 
claim differs from the asthma claim in that the veteran's 
service induction examination dated in November 1955 noted 
bilateral pes planus upon entrance.  Service medical records 
revealed no treatment for foot problems.  In a December 1956 
prior final rating, the RO denied service connection for foot 
condition on the basis that a pes planus existed prior to 
service and was not aggravated during service.  Although the 
pes planus was shown to preexist service, the question 
remains as to whether the preexisting pes planus was 
aggravated by service with consideration under the 
intervening changes in the law.  See Cotant, supra and 
VAOPGCPREC No. 3-2003 (July 16, 2003).  

The Board finds that the pertinent intervening change in VA 
law created a new basis for entitlement to benefits, because 
the veteran's claims under the liberalizing regulation are 
claims separate and distinct from the claim previously and 
finally denied prior to the liberalizing regulation.  See 
Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) 
(under appropriate circumstances, intervening change in 
applicable law may entitle veteran to consideration of claim, 
even though claim is based on essentially the same facts as 
those in previously adjudicated claim); Spencer v. Brown, 4 
Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed.Cir. 
1994).

Based upon the newly liberalizing law governing claims based 
on the aggravation of preexisting disabilities and the facts 
in this case, the Board finds that the veteran's claims for 
entitlement to service connection for asthma and bilateral 
pes planus based on aggravation are reopened and must 
reviewed on a de novo basis as opposed to a new and material 
basis.  See Spencer, supra.

C.  Back Disorder

In June 1996, the Board denied reopening a previously denied 
claim for service connection for a back disorder.  The basis 
for the denial was that the evidence was cumulative as it 
merely reiterated the previously reported history of a 
preexisting asthma that was not aggravated by service.  
Evidence before the Board at that time included the veteran's 
service medical records which reported no back problems. 

In a Statement of Physician dated in October 1978, G. E. N., 
M. D., reported that the veteran had a history of recurring 
back injury and back pain.  The diagnoses included chronic 
low back pain.  In a December 1978 prior final rating, the RO 
denied service connection for a back disorder on the basis 
that there was no evidence of a back disorder in service.

Evidence before the Board in June 1996 includes the veteran's 
statement dated in December 1978 in which he stated that he 
was stomped by a bull while riding rodeo in 1960 or 1961, and 
that he had had "quite a few back injuries since then."  A 
medical record from the Back Evaluation Clinic dated in 
October 1972 reported that the veteran complained of 
continued low back and bilateral leg pain, with a history of 
four back injuries.  The impression was psycho physiological 
musculoskeletal reaction on the basis of inconsistent 
findings during examination.  

Also considered by the Board in June 1996 was a medical 
statement dated in July 1974 by P. F. C., M .D., indicated 
that the veteran complained of "excruciating back pain." Dr. 
C. noted that the examination did not objectively fit the 
subjective picture presented by the veteran.  A statement 
dated in October 1975 from L. J. F., M. D., reported a 
history of back injuries since the veteran was thrown from a 
bull while riding rodeo at the age of twenty one, and 
subsequent work-related back injuries in approximately 1968 
and 1970.  This history of a rodeo related back injury in 
1960 was again reported at an April 1987 VA examination.  
Medical records from Pendleton Medical Center dated from May 
1985 to March 1987 show treatment for back pain.  At a VA 
examination dated in June 1992 the veteran reported that he 
injured his low back in 1955 when struck across the lower 
back by an M1 rifle, and that he has had persistent low back 
problems since then.  The diagnoses included chronic low back 
pain with onset during active military service.  A record 
from Blue Mountain Foot Specialist dated in November 1993 
noted a history of disc disease reported by the veteran.  

Evidence received after the Board's June 1996 decision 
consists of treatment records addressing multiple medical 
problems other than lumbar spine problems.  There were no 
records submitted showing back problems related to service.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that neither the 
medical evidence nor the contentions and arguments submitted 
since the June 1996 Board decision constitute new and 
material evidence.  While the evidence submitted since the 
June 1996 Board decision is new, in that it was not 
previously of record, it is not material and not so 
significant that it must be considered to fairly decide the 
merits of the claim.  The VA and medical evidence of record 
does not contain any medical opinions regarding back 
complaints nor does it relate the veteran's claimed back 
complaints to service in any way.  The Board notes that 
although this medical evidence is new, in that it was not 
previously of record, it is not material to the claim.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Thus, the Board finds that none of the evidence submitted 
since the June 1996 Board decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The claimant has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
entitlement to service connection for a back disorder.

D. Stomach Disorder & Hiatal Hernia.

Service connection for a hiatal hernia was initially denied 
by the RO in an October 1987 rating decision.  At the time of 
this decision, the evidence consisted of service medical 
records which did not reflect any evidence of a hiatal hernia 
or any stomach condition.  The evidence included private 
treatment records from December 1986 showing gastrointestinal 
complaints of regurgitation of bile from his stomach.  He 
also had tenderness of the abdomen.  In January 1987 he was 
found to have a hiatal hernia and a small renal cyst.  An 
April 1987 VA examination revealed findings of a small 
umbilical hernia and hemocult secondary to hemorrhoids.  

Evidence received after October 1987 includes a June 1992 VA 
examination showing a history of hiatal hernia and no current 
gastrointestinal complaints.  VA records show 
gastrointestinal problems diagnosed in October 2000 as gastro 
esophageal reflux disease (GERD) and an abdominal incision 
that was healing from a reanastamosis of the colon in August 
1999.  A September 2001 record gave a history that the 
veteran had part of his bowel removed around July 1995 after 
it leaked and became infected after knee surgery.  

None of the additional records contain any medical evidence 
or opinion linking the veteran's stomach pathology to 
service.

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that neither the 
medical evidence nor the contentions and arguments submitted 
since the October 1987 rating decision constitute new and 
material evidence.  While the evidence submitted since the 
October 1987 rating decision is new, in that it was not 
previously of record, it is not material and not so 
significant that it must be considered to fairly decide the 
merits of the claim.  The VA medical evidence of record does 
not contain any medical opinions relating the veteran's 
gastrointestinal disorder or hernia to service.  The Board 
notes that although this medical evidence is new, in that it 
was not previously of record, it is not material to the 
claim.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Thus, the Board finds that none of the evidence submitted 
since the October 1998 RO decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The claimant has not submitted new and material 
evidence sufficient to reopen the previously denied claims 
for entitlement to service connection for a hernia or stomach 
disorder on a direct basis.


ORDER

New and material evidence having not been submitted to reopen 
a claim of service connection for post operative residuals, 
right knee fusion, the benefit sought on appeal is denied.

The claim for entitlement to service connection for asthma is 
reopened based on based on recent liberalizing law.

New and material evidence having not been submitted to reopen 
a claim of service connection for a back disorder, the 
benefit sought on appeal is denied.

The claim for entitlement to service connection for bilateral 
pes planus is reopened based on based on recent liberalizing 
law.

New and material evidence having not been submitted to reopen 
a claim of service connection for a stomach condition, the 
benefit sought on appeal is denied.
 
New and material evidence having not been submitted to reopen 
a claim of service connection for hiatal hernia, the benefit 
sought on appeal is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  

As noted above, the claims for entitlement to service 
connection for asthma and bilateral pes planus were reopened 
based on the enactment of liberalizing law during the 
pendency of this matter.  The agency of original jurisdiction 
has yet to consider the revised provisions governing 
presumption of soundness under VAOGCPREC 3-2003.  See also 
Cotant v. Principi, 17 Vet. App. 116 (2003).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following:

After undertaking any further indicated 
development required by the VCAA, the AMC 
should readjudicate the issues of 
entitlement to service connection for 
asthma and for bilateral pes planus, 
taking into account the presumption of 
soundness as it may be deemed to apply to 
this case.  See VAOPGCPREC 3-2003 (July 
16, 2003); 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  If the determination 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  However, the appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



